Order, Supreme Court, New York County (Charles Ramos, J.), entered March 29, 1995, which denied petitioner stockbroker’s application to stay arbitration of respondent securities firm’s claim of fraud against him, unanimously affirmed, without costs.
As respondent’s demand for arbitration specifically refers to events that occurred as late as December 1988, well within the six-year eligibility requirement of section 15 of the National Association of Securities Dealers Code of Arbitration Procedure and section 603 of the New York Stock Exchange Arbitration Rules and petitioner failed to provide any competent evidence supporting his allegations that the relevant events occurred earlier than six years prior to the demand, the parties should proceed to arbitration. Whether respondent’s claims are barred by the Statute of Limitations is, in the absence of a *208New York choice-of-law provision in the parties’ agreement, a question for the arbitrator (Goldberg v Parker, 221 AD2d 267). We have considered respondent’s request for sanctions and find that they are not warranted. Concur — Milonas, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.